Dewey, J.
The plaintiff seeks to recover of the defendants payment of $15,000, alleged to be due to her from them as trustees under the will of Moses Grant. The defendants insist that the whole sum demanded is not due to her, under the provisions of the will, but that a large sum is to be deducted from the sum of $15,000, on account of the indebtedness of the plaintiff to the estate of the testator at the time of his decease. They rely upon the clause of the will following that of the gift of $15,000, to be paid to her whenever it shall be demanded in writing, “ provided, however, that any legal debt due from either of said children to my estate at the time of my decease shall first be deducted by said trustees, and the balance only paid over to such child.” The existence of such legal debt due to the estate is of course to be shown by the defendants. Such indebtedness is attempted to be established by the production of several promissory notes signed by the plaintiff and her husband, George H. Rogers, all executed at Baltimore, and at various periods from 1854 to 1859. Upon some of these notes interest had been indorsed, and they were all included in á memorandum of assets left by the testator. The inquiry is, whether these notes constitute “ legal debts ” due from the plaintiff to the estate of Moses Grant, or can properly be treated as debts to be deducted from the $15,000 payable to the plaintiff.
The plaintiff was, at the time of the execution of these notes, a married woman, living with her husband in Baltimore, and having no separate estate of her own. It appears that, by the law of Maryland, such signatures of notes by a married woman would create no legal obligation on her part. The contracts having been there entered into, we suppose that the position *348taken by the plaintiff is correct, that their validity and her capacity to contract must be decided in reference to the laws of that state. But it seems, also, that the notes would be equally invalid, as to Mary G. Eogers, under the laws of Massachusetts. They were not contracts in respect to any separate property, trade or business of the wife, and she held no separate estate, and none was charged with any legal or equitable liability for the payment of these notes. They were valid contracts on the part of her husband, and might be deemed assets of the estate of Moses Grant, but they were not legal debts of Mrs. Eogers.
Indeed, the whole question here seems to be whether, by a latitudinarian construction of the phrase “ legal debt,” the court cannot say that these notes are embraced within its terms. In support of this view, the argument is pressed upon us that the surrounding circumstances all tend to show that such must have been the intention of the testator ; and that no other legal debts of his children are known to exist, to which these words could refer. It is said that the intention of the testator is to govern. That is time ; but such intention is to be found in the words of the will, where the same are clearly stated. The phrase “ legal debt ” must certainly mean a debt which can be enforced in a court of law. These promissory notes signed by the plaintiff could not be enforced in a court of law against her, nor are they contracts for which she would be liable in a court of equity. The testator may have had a different view of their legal effect; but, having used plain and direct words, we must understand him in the sense which his language imports. Barrus v. Kirkland, 8 Gray, 512.
It would have been very easy for the testator to refer to these notes, and direct that they should be deducted from the portion given to the plaintiff. But as he has not done so, and has used language which does not include them as subjects of deduction, we must give to the words of the will their plain and natural meaning. The result is, therefore, that these notes are not legal debts ” of Mrs. Eogers, and are not to be deducted from the $15,000 legacy.
The court are also of opinion that, upon the peculiar facts of *349the present case, no sufficient objection exists to the plaintiff’s right to recover in the present form of action the sum that may be due to her under the fourth clause in the will. As a general rule, a claim against trustees must be enforced by a suit in equity. The character of trusts, the various persons to be made parties, and the proper adjustment of the matters connected with trusts, alike point to such a course of proceeding, rather than to an action at law. But to this general rule there are exceptions, as in the cases of Buttrick v. King, 7 Met. 20, and Arms v. Ashley, 4 Pick. 71.
The only question here in controversy is, that of the legal effect of the provision in the will of Mr. Grant, requiring a deduction, from the amount given in trust for the plaintiff, of any legal debts due from the plaintiff to the testator at the time of his decease, and whether, under this clause in the will, certain promissory notes purporting to be signed by the plaintiff and her husband should be deducted from her legacy. The defendants admit the holding of the money placed in trust by the testator for the benefit of the plaintiff, and payable to her whenever she should demand it in writing. They admit the demand, and aver their readiness and an offer to pay to the plaintiff what they allege is the balance remaining of said $15,000, after deducting the amount of the promissory notes. There is no suggestion that the funds placed in the hands of the trustees have depreciated, or that the rights of other cestuis que trust under the same provisions will be injuriously affected by a recovery in the present action.
This case is also before this court upon a statement of facts, which form of presenting it clearly waives all technical objections to the present declaration, and would only raise the question whether in any form of an action at law the plaintiff would be entitled to recover this legacy.

Judgment for the plaintiff.